Citation Nr: 1612120	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  12-33 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in an August 2005 rating decision denying service connection for a cervical strain, claimed as a cervical condition and cervical arthritis.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a cervical spine disability, claimed as a cervical strain, condition, and arthritis.

3.  Entitlement to service connection for bilateral lower leg numbness and tingling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Gower, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to January 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran's claim of service connection for cervical strain was initially denied in an August 2005 rating decision, which he did not appeal.  The October 2009 rating decision denied the Veteran's claim of service connection for bilateral lower leg numbness and tingling and found that no new and material evidence had been submitted with regard to his claim of service connection for cervical strain.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in September 2015.  A transcript of the hearing is associated with the claims file.

The CUE claim was adjudicated in the November 2012 statement of the case as a component of the claim to reopen.  

The issue of entitlement to service connection for a cervical spine disability is reopened based on new and material evidence.  The merits of the claim are addressed in the REMAND portion of the decision below and the issue is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. At the Veteran's Board hearing, prior to the promulgation of a decision in the appeal, he requested to withdraw his appeal on the issue of service connection for bilateral lower leg numbness and tingling.

2. In an unappealed August 2005 rating decision, the RO denied the Veteran's claim of entitlement to service connection for cervical strain. 

3. With regard to the Veteran's claim of service connection for cervical strain, the August 2005 rating decision was supported by the evidence then of record, and it is not shown that the applicable statutory and regulatory provisions existing at that time were incorrectly applied.

4. Additional evidence received since the August 2005 rating decision, and considered with the record as a whole, is neither cumulative nor redundant as to the issue of entitlement to service connection for a cervical spine disability, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the Veteran have been met on the issue of service connection for bilateral lower leg numbness and tingling.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2. The August 2005 rating decision, which denied service connection for cervical strain, is final.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

3. The August 2005 rating decision did not contain clear and unmistakable error.  38 C.F.R. § 3.105 (2015).


4. The evidence received since the August 2005 rating decision is new and material as to the issue of service connection for a cervical spine disability, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Claim of Entitlement to Service Connection                           for Bilateral Lower Leg Numbness and Tingling

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5) (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Such withdrawal may be made by the appellant or by his or her authorized representative.  Id.

Here, the Veteran stated at the September 2015 Board hearing that he wished to withdraw his pending appeal of service connection for bilateral lower leg numbness and tingling.  See Board Hearing Transcript at 2.  Accordingly, the Veteran's appeal as to this claim is dismissed. 

II. Duties to Notify and Assist
 
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The Board finds that all notification and development action needed to arrive at a decision on the above two claims has been accomplished.  Through a pre-decisional notice letter dated May 2009,  the RO notified the Veteran of the information and evidence needed to substantiate his claims and of VA's duty to assist in developing his claims.  Futhermore, the Veteran was provided particularized notice regarding his new and material evidence claim in April 2009.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  These letters satisfied the requirements of the VCAA, and no additional notice is required.   

Regarding VA's duty to assist as to the claims on appeal, the RO obtained the Veteran's service treatment records (STRs), as well as VA treatment records in furtherance of his claims.  The Veteran was afforded pertinent VA examinations in June 2005 and September 2009.  As described below in the REMAND portion, an additional VA examination is necessary to address the Veteran's claim of service connection for a cervical spine disability.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

III. Finality of August 2005 Rating Decision

The August 2005 rating decision denied the Veteran's original claim of entitlement to service connection for a cervical spine disability.  The Veteran was notified in writing of the RO's August 2005 determination and his appellate rights, but he did not appeal.  Moreover, new and material evidence was not received within one year of the decision's issuance.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Thus, the August 2005 decision is final as to the cervical spine disability.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In general, unappealed VA rating decisions are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103.  However, a final rating decision may be overcome based upon a finding of clear and unmistakable error.





IV. Clear and Unmistakable Error in the August 2005 Rating Decision

The Court has outlined a three-pronged test to determine whether clear and unmistakable error (CUE) is present in a prior determination: 

(1) '[E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied,' (2) the error must be 'undebatable' and of the sort 'which, had it not been made, would have manifestly changed the outcome at the time it was made,' and (3) a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

The Court has explained that "CUE is a very specific and rare kind of 'error' . . . of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993). When attempting to raise a claim of CUE, a claimant must describe the alleged error with some degree of specificity and, unless, it is the kind of error, that if true, would be CUE on its face, must provide persuasive reasons as to why the result would have been manifestly different but for the alleged error.  Id. at 44.  Neither a claim alleging improper weighing and evaluating of the evidence in a previous adjudication, nor general, non-specific claims (including sweeping allegations of failures to follow the regulations or to provide due process), meet the restrictive definition of CUE.  Id.

CUE is "an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).

Any claim of CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  This specific allegation must assert more than mere disagreement with how the facts of the case were weighed or evaluated.  In other words, to present a valid claim of CUE, the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  See Crippen v. Brown, 9 Vet. App. 412, 421 (1996).  In order to show that CUE occurred, the evidence must show that the law was incorrectly applied to the facts as they were known at the time and that, had the error not occurred, the decision would have been manifestly different.  See Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999).

In Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002), the United States Court of Appeals for the Federal Circuit held that a breach of a duty to assist cannot constitute CUE and that "grave procedural error" does not render a decision of VA non-final.  In Cook, the Federal Circuit overruled Hayre v. West, 188 F. 3d 1327 (Fed. Cir. 1999), to the extent that the decision held that the existence of "grave procedural error" (in that case, not obtaining complete service treatment records) rendered a VA decision non-final.  Also in Cook, the Federal Circuit noted that a CUE claim is an attack on a prior judgment that asserts an incorrect application of law or fact, and that an incomplete record, factually correct in all other respects, is not CUE.  Id. (citing Caffrey v. Brown, 6 Vet. App. 377, 383 (1994)).

The August 2005 rating decision denied the Veteran's claim of service connection for cervical strain due to a lack of evidence of in-service incurrence or aggravation.  It was stated in the decision that service medical records did not show treatment or diagnosis of the claimed condition in service.  Although the RO stated in its November 2012 Statement of the Case that the Veteran had not identified a specific error, the Veteran noted in his Notice of Disagreement that the lack of an in-service diagnosis or manifestation is not determinative of a service connection claim, citing 38 U.S.C.A. § 1110, 38 C.F.R. § 3.303(d), and Godfrey v. Derwinski, 2 Vet. App. 352, 536 (1992).  The Veteran also stated in his Notice of Disagreement that he was diagnosed with cervicalgia in June 2005, shortly after his release from service in January 2005.

While the Veteran correctly states the law, after reviewing the evidence of record at the time of the August 2005 decision and the existing law at that time, the Board finds that the RO's determination was not a misinterpretation or unreasonable application of the law.  Based on the record at the time of the August 2005 rating decision, it was not unreasonable for the RO to conclude there was insufficient evidence that the Veteran's cervical spine disability was incurred or aggravated in service.  In other words, application of the facts to the laws as then in place did not undebatably compel an award of service connection; ultimately, the Veteran's contentions really take issue with the manner in which the evidence was weighed, which cannot rise to the level of CUE.  

In sum, the RO did not commit clear and unmistakable error in August 2005 when it denied entitlement to service connection for a cervical spine disability.

V. New and Material Evidence

A claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

The August 2005 rating decision denied the Veteran's claim of service connection for cervical strain due to a lack of evidence of in-service incurrence or aggravation.  Since the August 2005 rating decision, the Veteran has presented additional lay statements regarding in-service parachute jumps and falls that he asserts caused his cervical condition.  Additional medical evidence in the form of X-rays, MRI testing, and VA treatment records have been submitted, and a VA examination was performed in 2009, which included a medical history of the Veteran's military service and neck pain.

The Board finds that the additional medical and lay evidence submitted relate to the previously unestablished elements of a cervical disability.  Specifically, the Veteran's lay statements, including his testimony at the Board hearing and the history given in the 2009 VA examination, contain additional descriptions of parachute jumps and falls relating to a potential in-service incurrence of the disability that were not previously of record.  Accordingly, the standards under 3.156(a) have been met, and the claim is reopened.  


ORDER

The Veteran's claim of service connection for bilateral lower leg numbness and tingling is dismissed.

Clear and unmistakable error was not committed in the August 2005 RO decision denying service connection for cervical strain.

New and material evidence having been submitted, the petition to reopen the claim  of service connection for a cervical spine disability is granted.


REMAND

Merits of Claim of Service Connection for Cervical Spine Disability

The September 2009 VA examiner was directed to opine whether the Veteran's cervical spine disability was related to his parachute jumps in service.  The examiner opined that the condition was not due to a 1999 parachute jump accident.  The opinion does not address whether the Veteran's cervical spine condition was related to one or more of the many other parachute jumps the Veteran performed during service, to the cumulative effect of these jumps, or to any other event during service, including an injury to the right shoulder during physical training.  As such, it is insufficient to answer the broader question of whether the Veteran's cervical spine disability is related to his service.

Furthermore, the Veteran has asserted that his cervical spine condition may have been caused or aggravated by his service-connected right shoulder disability.  See Board Hearing Testimony at 7.  A medical opinion is needed to address this additional theory of secondary service connection. 

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding, pertinent medical records (VA or private) relevant to the Veteran's claim.  Any additional treatment records identified by the Veteran must be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)

2. Thereafter, schedule a VA examination to determine the nature and etiology of the Veteran's cervical spine disability.  The examiner is requested to answer the following questions:

a. Is it at least as likely as not (50% probability or greater) that the Veteran's current cervical spine disability had its onset during or is otherwise related to his service, to include from parachute jumps?  The examiner is to consider the August 1999 parachute-related injury but also is to consider the cumulative effect of the numerous parachute jumps in service.

b. Is it at least as likely as not (50% probability or greater) that the Veteran's service-connected current right shoulder disability caused his cervical spine disability?  If not, is it at least as likely as not that the service-connected right shoulder disability aggravated (i.e. worsened beyond its natural progression) the cervical disability?  If aggravation is found, please specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

All appropriate testing, including range of motion testing, should be conducted.  The examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present.  The examiner should report on whether there is functional loss due to limited strength, speed, coordination, or endurance.  The examiner should also estimate any additional loss of function during periods of flare-up, expressed in degrees of lost motion.  Such estimate can be based on the Veteran's description of his limitations during such periods, so that an estimate should be provided, if at all possible, even in the absence of direct observation by the examiner.

The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  The examiner must consider all relevant lay and medical evidence.  The Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating the requested opinion.  The absence of evidence of treatment for the claimed disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner should explain any conclusion offered and provide supporting rationale.  If the needed opinion cannot be provided without resort to speculation, the examiner must explain why the opinion cannot be offered and state whether the inability is due to the absence of any additional evidence or to the limits of scientific or medical knowledge.

3. Thereafter, readjudicate the appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


